Case: 13-40425      Document: 00512600726         Page: 1    Date Filed: 04/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40425
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 17, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

LEONARDO MAURICIO LOPEZ,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:11-CR-187-2




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       The attorney appointed to represent Leonardo Lopez has moved for leave



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40425    Document: 00512600726    Page: 2   Date Filed: 04/17/2014


                                No. 13-40425

to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Lopez has not filed a response. We have reviewed counsel’s brief and the rele-
vant portions of the record reflected therein. We concur with counsel’s assess-
ment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the appeal is DISMISSED. See 5TH
CIR. R. 42.2.




                                      2